Sognier, Judge.
Caple appeals his conviction of rape on the general grounds.
The victim testified that she was dragged behind her apartment by appellant, whom she identified; appellant then had carnal knowledge of her forcibly and against her will. Although appellant denied raping the victim, evidence was also introduced disclosing that appellant was the perpetrator of other sexual assaults in the same neighborhood, indicating a course of conduct of committing sexual offenses. See Johnson v. State, 242 Ga. 649, 652-653 (3) (250 SE2d 394) (1978).
The evidence was more than sufficient to support the verdict, and we find that a rational trier of fact could find from the evidence adduced at trial proof of appellant’s guilt beyond reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560).

Judgment affirmed.


Shulman, P. J., and Birdsong, J., concur.